90 Ill. App.2d 381 (1967)
234 N.E.2d 56
American National Bank & Trust Co. Under Trust #13303, by Herbert S. Kamin, Jr., Agent, Plaintiff-Appellee,
v.
Lowell Charles Bergstedt, Defendant-Appellant.
Gen. No. 52,514.
Illinois Appellate Court  First District, Second Division.
December 22, 1967.
*382 Lowell Charles Bergstedt, pro se, of Chicago, appellant.
No brief filed for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE LYONS.
Order reversed and cause remanded with directions.
Not to be published in full.